THE COURT,
(MORSELL, Circuit Judge, contra,)
at the prayer of the defendant’s counsel, instructed the jury, that if they should be satisfied by the evidence that the note for $2,500, dated on the 20th of May, 1817, was drawn, indorsed, and offered to the bank for discount, with the intent to renew or pay the note for $3,000 falling due on that day, and that the bank discounted it, knowing that it was so offered with that intent, the bank was bound so to apply the proceeds of the new discount, and could not now recover upon the note for $3,000.
Verdict for the defendant.